The opinion of the court was delivered by
Horton, C. J.:
The briefs in this case are of little value, as they assume § 135, ch. 34, Laws 1876, to be-in force, whereas that section was repealed by Laws of 1879, ch. 43, §4, which took effect March 15,1879. Sec. 127 of ch. 34, Laws 1876, as amended by § 1, ch. 41, Laws 1879, however, provides that any owner may at any time before the execution of a tax deed redeem any land by paying to the treasurer of the county where such land is sold, for the use of the purchaser, the amount for which the land was sold, and all subsequent taxes and charges thereon, with interest at the rate of twenty-four per,cent, per annum, on the amount of the purchase-money from the date of sale, and the same rate on all subsequent taxes paid thereon. Under this provision of the statute, the ■court rendered the right judgment, but erroneously decided that plaintiff was compelled to pay fifty per cent, interest per annum, in order to redeem his land. At the time the tender was made, the rate of interest was only twenty-four per ■cent, per annum. Notwithstanding the sale of the premises for taxes occurred in 1876, prior to the amendment of 1879, the county can only collect the interest prescribed by the act of 1879, as the county has no such vested right by buying the land at tax sale, as denies to the legislature the power to change the rate of interest or costs of redemption. Counsel contend that §127 is only applicable to purchasers of tax titles, and that a county is not a purchaser within the law, and refers to Guittard Tp. v. Comm’rs Marshall Co., 4 Kas. 388, as decisive. While there is a marked distinction in the tax laws as to the rights and duties of individuals purchasing lands at tax sales, and those of counties, under the same circumstances, yet in a general sense the law recognizes *337■a county as a purchaser at a tax sale.' Thus, § 117 provides: “When any land or town lots shall at any tax sale be bid off by the county treasurer for the county, it shall be the duty of the county treasurer to enter the same on the book of tax sales, in the same manner as though such land or town lots were sold to other purchasers.” The main difficulty in this case is, as to the date from which interest is to be calculated on the taxes subsequent to day pf sale. Sec. 127 prescribes that all subsequent taxes shall bear interest at the rate of -twenty-four per cent, per annum; on all taxes paid and indorsed on the certificate. As the county pays no taxes and •obtains no certificate, there can be no indorsement on the certificate, so long as the property remains unsold to other parties. In view of the reason and spirit of the law relating to the redemption of lands from taxes, we think that where the •county bids in the lands, and no sale has afterward been made, or the certificate assigned, the interest to be paid by the redemptioner on the taxes, subsequent to the sale, dates from the entry of such taxes and charges in the book of tax sales. Reasons of public policy seem to necessitate such construction. Such certainly must have been the intention of the law-makers, although inapt language has been used. If the counsel be right in the argument that § 127 only applies to speculators in tax titles, there is no section of the statute under which land-owners can redeem their property when it has been bid off by the county, and remains unsold, except §§1 and 2, ch. 43, Laws 1879, and these sections apply only to lands which are unredeemed for three or more years from •the date of the sale to the county.
The judgment of the district court will therefore be affirmed.
All the Justices concurring.